Stephens, J.
Whether, in a suit to recover upon a contract by which, it was alleged, the plaintiff was to be paid upon a commission basis for services' rendered to the defendant, the plaintiff could recover under a contract by which he was to be paid upon a per diem basis for services rendered, yet where the evidence was conflicting as to whether the plaintiff had contracted to perform, the services for a compensation to be computed upon a commission basis or upon a per diem basis, and where the evidence authorized the inference that the plaintiff had performed the services under a contract by which he was to be paid a compensation computed upon a per diem basis, and he had been paid a certain sum of money for his services, and where the evidence did not as a matter of law, demand a finding that the plaintiff had not been paid on a per diem basis for all the services rendered, the verdict found for the defendant was authorized and was not without evidence to support it and contrary to law.

Judgment affirmed.


Jenkins, P. J., and Bell, J., eoneur.